DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications filed on 1/12/2021
Claims 1, 3-9, 11-17 and 19-20 (renumbered as 1-17) are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered by the RCE filed on 1/12/2021
 
Response to Amendment
In view of the amendments to the claims filed 12/11/2020 the rejections to claims 3, 6, 7, 11, 14, 15, and 19 under 35 U.S.C. 112(b) as cited in the previous Office Action are withdrawn as overcome and/or moot.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

After a thorough search and examination of the present application and prior art reviewed in searches preformed in EAST (US Patent, US Patent Publications, EPO, JPO, DERWENT, and IBM-TDB), Google Patents, IP.com InnovationQ, and in Non-Patent Literature to included Google Scholar (IEEE, 
The independent claims 1, 9, and 17  present in the claims set filed 12/11/2020 as amended now further clarify and recite the specific operations of the invention as directed to a specific search and indexing invention that provides for searching by a graphic pattern including a stroke received by a touch sensitive screen including: “at least one stroke having a curve”, “extracting a plurality of one or more attributes from the at least one stroke … by the graphic analysis … wherein the at least one or more attributes of the at least one stroke in the graphic analysis comprises a length … wherein the length of the graphic pattern is measured by a number of pixels along the curve of the at least one stroke”, and “ searching a plurality of target objects having a plurality of features … wherein the plurality of features comprise a time duration … and wherein the association model indicates one or more associations between the plurality of one or more attributes and the plurality of features of the target objects and comprises an association between the length of the graphic pattern and the time duration of the at least one target object" in combination and conjunction with the other specific limitations recited in the independent claims 1, 9, and/or 17. These limitations considered together with all of the other recited limitations within the independent claims as an entirety have not been found in the searches of the prior art to be anticipated or rendered obvious.
The closest prior art found in the searches are Leppanen (US2014/0325408), Knees (Cited NPL in previous Office action), Tsiros (Cited NPL in previous Office action), DeMers (US2015/0052453 cited on 892 of 1/28/2020) and Chechik (US 9,507,805 cited on IDS filed 9/28/2017). Additional closest references found in further searching include Subotnick (US2003/0159567), Verbeeck (US2009/0228799), Wang (US2012/0054177), Lu (US2016/0292410), Stahovich (US2005/0281467), Harrington (US 5,317,650), and Novikoff (US2015/0058733).

The prior art almost universally focuses on horizontal length of a sketch/stroke of a curve with a time duration of video, audio, or other multimedia content. This horizontal length is not impacted by height changes of the curve. This limitation intuitively makes sense, as in the prior art the other aspects of the graphic or curve such as amplitude, wavelength, height are all associated with other features of content and such features would directly influence the length along the curve. For example, if amplitude represents pitch, as is done in some of the prior art, an increase in pitch in the sketched in the curve necessitates a longer length along the curve, such that in such a search system a sketch/curve indicating a varying/higher pitch would always create a longer length along the curve. Generally, the prior art avoids then using length along the curve to allow indication of pitch or other varying features of the curve without requiring such to impact the time duration of the content. While there is some art describing measuring a length along a curve, it does not ever appear to be associated with a “time duration” of content items. Thus, the curve length measured of an input sketch, as used in both 
Leppanen, as cited in the previous Office action, teaches a search and indexing method, system, and computer program product that allows user input by graphical stroke. See [0007]-[0008] and [0029]. Leppanen explicitly discusses such graphical input as including any of a variety of strokes, shapes, and curves as in [0049]-[0050]. Leppanen also discuss the input explicitly being through a touch-sensitive screen or display as in [0030], [0033], [0043]-[0046] and [0048]. Leppanen describes extracting various attributes of the strokes, associating those attributes with various content features, and using the attributes/features to search for stored media content that has the associated attribute/feature. Leppanen as in [0061] and [0063] generally describes the “size” of a stroke is captured and such size would have some bearing on a “length” of the graphic. However, Leppanen does not describe the “size” as including a length of the graphic “measured by a number of pixels along the curve”. Nor is there any specific association in Leppanen of a length “measured by a number of pixels along the curve” being associated or indexed with respect to a content item’s “time duration”.
Knees, as cited in the previous Office action, teaches searching for audio by sketching images. This includes as in pages 6-7 and Fig. 9 the sketched images may be a stroke that includes lines and paths (i.e. curves). As described on page 7, differed sound properties are associated with different stroke attributes, to include an x-axis length as a time measurement, or time duration of the sound content. While this describes a “length” of the stroke/curve the length is measured solely on the x-axis distance and not along the curve. Moreover, Knees does not describe any specific measuring of a “length” but inherently suggests that x-axis length associated to duration of the sound content.
Tsiros, as cited in the previous Office action, also describes a multidimensional sketching interface for visual interaction with sounds. This includes generally sketching or drawing graphics to search for sound content items. Tsiros as in pages 34, 68, 71, and 76 describes an explicit association of 
DeMers, teaches generally a soundtrack matching invention that has a graphical curve representation that can be manipulated as in [0064] to change inflection points at specific times and return matching content. However, as can be seen in Figs. 2-8 the time inflection points are independent of the time duration length of the matched soundtracks. Instead, this is a separate feature/column outside any association with the inflection point curve. Thus, nothing therein teaches the specific curve length measurement or the association of such length with time duration of content as claimed. Chechik was cited by applicant on a filed IDS and teaches a drawing based search invention. Chechik in col. 6:39-63 describes the input line stroke for searching can include “different arcs with radii changes” and then in col. 8:9-29 that the sketch may by analyzed by “pixel analysis.” However, nothing therein describes any measuring of the curves or arcs of the stroke in the fashion now claimed in this application. Nor is there any association of such a length feature with any content time duration, as is recited in the instant claims. 
Subotnick describes an interactive music playback environment based on using gestures. As in [0019]-[0020] a gesture is input by a user and characterized by various parameters. These parameters 
Verbeeck described visualization of audio data. This includes as in [0141] recognizing “music structure segment length” as represented by a “graphical object having a predetermined size.” Such represents an association between a time duration of a portion of audio content (i.e. segment length of the music structure) with a graphical object of a “size”. However, this suffers the same missing teaching then as in Leppanen as there is description of the “size” as including a length of the graphic “measured by a number of pixels along the curve”. Nor is there any specific association of a length “measured by a number of pixels along the curve” being associated or indexed with respect to a content item’s “time duration” specifically.
Wang, describes sketch-based image search. Since Wang is image focuses, it has various limitations as image content generally does not have an associated “time duration.” Wang in [0037] recognizes curves in the sketch input and as in [0042] recognized “the number of pixels of the query sketch curves.” However, any matching and association as described in [0060] relates to matching to other images and mechanisms for manipulating any recognized curve data for such. There is no association between any “time duration” of content for searching or matching. Lu, described launching application based on identified gestures. This includes as in [0067] measuring the size in pixels of a 
Several other references relate to measuring lengths of curves generally, but still do not teach or render obvious the instant claims. Stahovich relates to recognizing strokes. This includes as in [0060] an “absolute distance is measured in pixels” of an input stroke include “arcs” as in [0048]. Harington as in Fig. 1 and col. 2:1-25 describes operations to measure a curve length based specifically on a pixel analysis and calculation. However, none of these described mechanisms of measuring a curve or arc length in pixels has any relation to searching or associating a “time duration” of content with such length. While conceptually the measuring of a curve in pixels then is known and taught in the prior art, the specific measuring, length determination, and association of the length with a time duration feature of content as claimed is not taught or rendered obvious by any of these references alone or in combination with the other closest prior art made of record.
Finally, Novikoff as in [0050] describes  a gesture analysis that determines a “length in distance (pixels … ) of a swipe.” Such is describes as being associated with a “duration in time of a dissolve” transition for a video edit. However, while such does associate a general curve/gesture length in pixels with a time duration, this is not an association in any index or storage for searching. Instead, the described duration relates to the user’s entry of a desired time for an action. Thus, this is entirely dissimilar to the instant claims as there is no association of a “time duration” with a target object that is stored and found via searching with such graphical stroke input.
None of the closest prior art found in the searches performed by the Examiner discloses, teaches, or renders obvious the features recited in the independent claims as noted above in combination and conjunction with all of the other specific limitations recited in the respective independent claims. These limitations considered together in combination with all of the other limitations as recited in the independent claims as a whole have not been found to be taught or rendered obvious by the searches of the prior art or the described references. Therefore independent claims 1, 9. and 17 are allowable.
Dependent claims 3-8, 11-16, and 19-20 are allowable at least for depending on an allowed independent claim.

The allowed claims are claims 1, 3-9, 11-17 and 19-20 (renumbered as 1-17)


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/David T. Brooks/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        3/30/2021